DETAILED ACTION
This Final Office Action is in response to amendments filed 6/20/2022.
Claims 3, 4, 12, and 13 have been amended.
Claims 1-20 are pending.
Response to Arguments
Claim Objections
Due to the amendments filed 6/20/2022, the objections to claims 3, 4, 12, and 13 have been withdrawn.
Rejections under 35 U.S.C. 102
On page 7 of Remarks filed 6/20/2022, the Applicant contends that Bai does not disclose “a current driving context” or “a set of different driving contexts,” much less “comparing…a current driving context of the connected vehicle to a set of historical data…wherein the set of historical data describes real-world historical latencies for using the offboard computing resources in a set of different driving contexts,” as claimed. The Applicant further contends that neither the “operating environment” nor the “quality of service metric” described by Bai can reasonably be mapped to either “a current driving context” or a “set of different driving contexts.”
The Examiner respectfully disagrees. Bai discloses “comparing…a current driving context of the connected vehicle to a set of historical data…wherein the set of historical data describes real-world historical latencies for using the offboard computing resources in a set of different driving contexts” in ¶0053 in light of ¶0047 and ¶0023, as cited in the Office Action mailed 3/18/2022. Specifically, Bai recites:
“In box 602, a quality-of-service metric (τ, α, ε) is determined for the computational task. In box 604, execution parameters (lj(i),Sj(i), εj(i)) for the processors are determined. This determination can use analysis of existing data on previous executions of the task, and may include variable metrics such as the connectivity between the embedded processor and the remote processor, etc. In box 606, a comparison is made between the QoS metrics and the execution parameters to determine whether processing the task at the remote processor satisfies the QoS metrics of the task. In other words, the execution parameters are compared to QoS metrics for a(i,j) = 0. If the execution parameters meet the QoS metrics, then in box 608 the task is allocated to the remote processor.” (emphasis added)
The claimed “current driving context” may be reasonably taught by existing data, and the claimed “set of historical data” may be reasonably taught by the previous executions of the task, given that a plurality of previous executions is disclosed, where the analysis of the existing data on the previous executions reasonably teaches a “comparison.” The limitation of “current driving context” may be broadly interpreted as existing data pertaining to driving, and the disclosure of Bai provides examples of task executions that pertain to driving in ¶0030-0034 that may reasonably apply to the existing data associated with a task execution in ¶0053; therefore, the existing data taught by Bai may reasonably teach a “current driving context.” 
Bai further discloses that “the set of historical data describes real-world historical latencies for using the offboard computing resources in a set of different driving contexts” in ¶0047. Specifically, the “set of historical data” taught by the previous executions of a task in ¶0053 is used to determine the execution parameter                     
                        
                            
                                l
                            
                            ^
                        
                    
                j(i) for the remote processor, defined as the expected value of latency for computing the ith task (see ¶0043); therefore it is clear that the previous executions of the task describe “real-world historical latencies,” as the previous executions are used to determine expected latency. The limitation of “describes” merely indicates that the set of historical data has a relationship to real-world historical latencies that reflects latencies, and given that the previous executions of the task are used to determined latencies, it is clear that the previous executions “describe” latencies. The previous executions of the task may also reasonably occur “in a set of different driving contexts,” given that the operating environment is known to change as a vehicle travels. This is clear by the examples of execution tasks provided in ¶0030-0034. Additionally, it is clear that different operating environments are used, as the expected value of latency is parameterized based on the operating environment, as described in ¶0047.
On pages 7-8 of Remarks, the Applicant contends that it is impossible to know what the term “operating environment” means in ¶0047 since this is the one and only instance that the term “operating environment” is used.
The Examiner respectfully disagrees. An “operating environment” in the context of a vehicle is well known in the art as an environment in which a vehicle operates. Additionally, while Bai does not explicitly use the term “operating environment” more than once, Bai discusses the “environment” in which a vehicle operates throughout its disclosure, e.g., ¶0031.
With respect to the arguments provided on pages 9-10 of Remarks, regarding claims 10 and 19, Bai discloses the claimed features, as discussed with respect to the arguments provided for claim 1 above.
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al. (US 2019/0047581 A1), hereinafter Bai.
Claim 1
Bai discloses the claimed method (see at least abstract) comprising comparing, by an onboard vehicle computer (i.e. embedded processor 104) of a connected vehicle (i.e. vehicle 102), a current driving context of the connected vehicle to a set of historical data (i.e. previous executions of the task) to determine a predicted latency (i.e. estimated computational latency for performing the ith task at the remote processor, i.e.                                 
                                    
                                        
                                            l
                                        
                                        ^
                                    
                                
                            j(i))  for using offboard computing resources of an edge server (i.e. remote processor 120) (see at least ¶0053, with respect to Figure 6, regarding that quality of service metric is compared to execution parameters, where execution parameters are determined by analyzing existing data on previous executions of the task and are parameterized based on the operating environment, as described in ¶0047; ¶0023, regarding that the tasks are determined by data obtained from environmental sensors of the vehicle), wherein the set of historical data describes real-world historical latencies for using the offboard computing resources in a set of different driving contexts (see at least ¶0047, regarding that the determination of the remote execution tuple that includes                                 
                                    
                                        
                                            l
                                        
                                        ^
                                    
                                
                            j(i) is based on results of prior remote execution and parameterized based on the operating environment). See the Response to Arguments section, regarding further explanations pertaining to this limitation.
Bai further discloses that the claimed method comprises: 
determining that the predicted latency for using the offboard computing resources satisfies a threshold for the predicted latency (see at least ¶0053, with respect to Figure 6, regarding the determination of whether the execution parameters meet the quality of service metric, as further described in ¶0043, pertaining to the comparison of the estimated computational latency for performing the ith task at the remote processor, i.e.                                 
                                    
                                        
                                            l
                                        
                                        ^
                                    
                                
                            j(i), to latency requirement for the task τ);
executing a switching decision that includes deciding to use the offboard computing resources of the edge server based on the comparing (see at least ¶0053, with respect to Figure 6, regarding that if the execution parameters meet the quality of service metrics, then the task is allocated to the remote processor, as more specifically described with respect to the estimated computation latency in ¶0043); 
responsive to the switching decision, wirelessly receiving digital data from the edge server (see at least ¶0040-0041, regarding that the tasks offloaded from the embedded processor 104 are received by the remote processor 120, where communication is performed by any suitable wireless communication channel, as described in ¶0024); and 
modifying an operation of the onboard vehicle computer based on the digital data (see at least ¶0041, regarding that the remote processor 120 sends the task back as a completed or partially completed task to the embedded processor 104, where the embedded processor 104 can continue the processing at the vehicle 102 using the partial results, as described in ¶0052).
Given that the remote computer 120 is defined as using short-range communication or visual light communication in the embodiments described in ¶0024 that require the remote computer 120 to be physically within range from the embedded processor 104, remote computer 120 may be reasonably interpreted as an “edge server,” in light of these embodiments.
Claims 3 and 12
Bai further discloses that the edge server provides the digital data responsive to a calculation (see at least ¶0041, ¶0052, regarding that upon executing the received task, the remote processor 120 sends the task back to the embedded processor 104) and further comprising determining whether the calculation improves the operation of the onboard vehicle computer (see at least ¶0054, regarding the determination that the task performed by the remote processor can no longer meet the quality of service metrics).
Claims 4 and 13
Bai further discloses updating the historical data responsive to determining that the calculation does not improve the operation of the onboard vehicle computer so that a future switching decision is improved (see at least ¶0047, regarding that the remote execution parameters are updated online based on results of prior remote execution, where results of remote execution include the remote processor being determined to no longer be able to meet the quality of service metrics, as described in ¶0054).
Claims 9 and 18
Bai further discloses that the digital data describes an output of a computational process executed by the edge server for the connected vehicle (see at least ¶0040-0041; ¶0052).
Claim 10
Bai discloses the claimed non-transitory computer program product installed in an onboard unit of a connected vehicle (see at least ¶0022-0025, with respect to Figure 1; ¶0036-0040, with respect to Figure 2), the computer program product including codes and routines that are operable, when executed by the onboard unit, to cause the onboard unit to execute routines described in the rejection of claim 1.
Claim 19
Bai discloses the claimed system of a connected vehicle (see at least Figures 1 and 2) comprising an onboard vehicle computer (i.e. embedded processor 104) communicatively coupled to a non-transitory memory and a sensor set of the connected vehicle (see at least ¶0022-0025; ¶0036-0040), wherein the onboard vehicle computer is operable to retrieve computer-executable code from the non-transitory memory which is operable, when executed by the onboard vehicle computer, to cause the onboard vehicle computer to perform the method discussed in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Erignac (US 2010/0319005 A1), hereinafter Erignac.
Claims 2, 11, and 20
While Bai further discloses that the value of a(i,j) is set to both 1 and 0 to compare the latency requirement for the task to the expected latencies for computing the ith task on both the embedded processor and the remote processor in equation (1) (see at least ¶0042-0043), Bai does not further disclose that the edge server executes a separate instance of the switching decision, and a consensus between switching decisions of the onboard vehicle computer and the edge server is required in order for a calculation to be executed by the edge server. However, providing redundant information on separate controllers so as to establish a consensus is well known in the art.
For example, Erignac teaches the known technique of providing separate agents, defined as a software agent and robotic vehicle in at least ¶0002 (similar to the edge server and onboard vehicle computer taught by Bai), where each agent maintains status information of the agents and a consensus between switching decisions of the agents is required in order for a calculation (i.e. task) to be executed by an agent (see at least ¶0017-0019).
Since the systems of Bai and Erignac are directed to the same purpose, i.e. executing a task using multiple computing devices, including a vehicle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bai, such that the edge server executes a separate instance of the switching decision, and a consensus between switching decisions of the onboard vehicle computer and the edge server is required in order for a calculation to be executed by the edge server, in the same manner that Erignac’s agent maintains status information of the agents and a consensus between switching decisions of the agents is required in order for a task to be executed by an agent, with the predictable result of efficiently coordinating the performance of shared tasks, where agreement of task state is required among agents to proceed to the next task (¶0005 of Erignac).
Claims 5-7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of Cheng et al. (US 2019/0354111 A1), hereinafter Cheng.
Claims 5 and 14
Bai does not further disclose determining an actual latency resulting from the switching decision. However, this limitation does not influence the other elements of the claim, and therefore, it would be reasonable to combine prior art to teach the technique of determining an actual latency.
For example, Cheng discloses a similar system in which a vehicle communicates with a remote server in order to test latency (see at least ¶0029) by determining an actual latency (see at least ¶0040-0041). While the system of Cheng does not specifically offload processes to be performed by the remote server, as in Bai, latency that “results from the switching decision” is simply latency from communication of the remote server, and therefore, the specific processes performed by the remote server do not influence this combination.   
Since the systems of Bai and Cheng are directed to the same purpose, i.e. vehicle communication with a remote server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bai, so as to further determine an actual latency resulting from the switching decision, in the same manner that Chen determines an actual latency, with the predictable result of normalizing historical performance characteristics of wireless networks along a roadway (¶0039-0040 of Cheng).
Claims 6 and 15
Cheng further discloses determining whether the actual latency is substantially equal to a predicted latency (similar to the predicted latency taught by Bai) (see at least ¶0040, regarding that the vehicle extrapolates differences between measured and predicted latency).
Claims 7 and 16
Chen further discloses updating historical performance characteristics (similar to the historical data taught by Bai) responsive to determining that the actual latency is not substantially equal to the predicted latency so that a future switching decision is improved (see at least ¶0040, regarding the normalization of wireless network performance characteristics predicted by the wireless network performance map for future locations). The claimed “future switching decision” is interpreted as separate and distinct from the “switching decision” and is not interpreted to include the same features of the claimed “switching decision.”
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of an alternative embodiment of Bai, described in ¶0024.
Claims 8 and 17
Bai further describes an embodiment in which the remote processor 120 is another vehicle 130 (i.e. a remote vehicle) (see ¶0024).
Bai further discloses semi-mission-critical tasks that include long-term trajectory planning (see ¶0027), which uses information about moving objects or newly-detected static objects detected by other vehicles (i.e. a sensor measurement recorded by a remote vehicle) (see ¶0032), and semi-mission-critical tasks are sent to the remote processor (see ¶0035). Therefore, Bai further discloses that the digital data describes a sensor measurement recorded by a remote vehicle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remote server of Bai, to be a remote vehicle, such that the digital data describes a sensor measurement recorded by a remote vehicle, in light of the alternative embodiment of Bai described in ¶0024, with the predictable result of ensuring safe and uninterrupted operation of the vehicle (¶0002 of Bai) by taking into consideration objects detected by other vehicles (¶0032 of Bai).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661